Citation Nr: 0840197	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for bilateral eye 
disorders, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 
INTRODUCTION

The veteran served on active duty for training from May 1974 
to September 1974.  He had additional periods of active duty 
training in June 1975, July 1976, June 1977, June 1978, and 
July 1979 in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for diabetes mellitus, to include as 
secondary to herbicide agents; bilateral eye disorders, to 
include as secondary to diabetes mellitus; and hypertension, 
to include as secondary to diabetes mellitus.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during service.

2.  The veteran's diabetes mellitus first manifested many 
years after his separation from service and is not related to 
his period of service or to any incident therein.

3.  The veteran's bilateral eye disorders (proliferative 
diabetic retinopathy, pseudophakia, and presbyopia) first 
manifested many years after his separation from service and 
are not related to his period of service, or to any incident 
therein.

4.  The veteran's hypertension (hypertensive vascular 
disease) first manifested many years after his separation 
from service and is not related to his period of service or 
to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran's bilateral eye disorders were not incurred 
in or aggravated by the veteran's active service, and are not 
proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

3.  The veteran's hypertension was not incurred in or 
aggravated by the veteran's active service, did not manifest 
to a compensable degree within one year following the 
veteran's separation from service, and is not proximately due 
to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents such as Agent Orange.  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes diabetes 
mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008 ).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection is permitted based 
on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
Active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In August 2006, records associated with the veteran's service 
in the North Carolina National Guard were associated with the 
claims file.  An August 2006 letter from the Office of the 
Adjutant General of the North Carolina National Guard 
indicated that all available records were being submitted to 
VA.  These records included service personnel records and two 
reports of examination; the veteran's examination at 
enlistment into the National Guard in April 1974, and a 
report of quadrennial examination in January 1979.  There are 
no additional records available.  When a veteran's records 
have been determined to have been destroyed, or are missing, 
VA has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, multiple attempts were made 
to secure the veteran's additional service medical records.  
Each of the requests for information received a negative 
response, and the appellant was duly informed of the 
unavailability of the records.  



A. Diabetes Mellitus 

The veteran contends that his diabetes mellitus is related to 
his active duty training.  Specifically, he contends that 
while stationed at Fort Riley, Kansas, he was exposed to 
Agent Orange when he assisted in cleaning aircraft carriers 
that had carried and sprayed the herbicide in Vietnam.  He 
contends that his current diagnosis of diabetes mellitus is 
therefore be related to exposure to Agent Orange. 

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The veteran served on active duty for 
training from May 1974 to September 1974.  His service 
personnel records show that he did not have service in 
Vietnam or in the waters offshore of Vietnam.  While the 
veteran contends that he was exposed to Agent Orange as part 
of his duties during basic training in Kansas, presumptive 
service connection of exposure to herbicides has only been 
established for exposure to herbicide agents while stationed 
in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, 
there is no evidence of record indicating that any herbicide 
agent was used during the veteran's basic training in Kansas.  
Therefore, the Board finds that the veteran is not entitled 
to service connection for diabetes mellitus on a presumptive 
basis.  The Board will therefore address the merits of the 
veteran's claim on alternate bases.

The veteran's available service medical records are negative 
for a diagnosis of diabetes mellitus.  Because diabetes 
mellitus was not diagnosed in service, the Board finds that 
there was no evidence of a chronic condition during the 
veteran's service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of 
diabetes mellitus.  38 C.F.R. § 3.303(b).  The first post-
service medical record showing treatment for diabetes 
mellitus is dated August 2005, when the veteran's treating 
physician completed a VA Statement of Diabetes, stating that 
the veteran must take insulin, stay on a restricted diet, and 
take an oral hypoglycemic agent.  The physician noted the 
veteran had visual and cardiovascular complications due to 
diabetes mellitus.  No opinion concerning the etiology of the 
veteran's diabetes mellitus was offered.  While the RO 
requested further medical records from this physician for the 
veteran's purported dates of treatment, the physician replied 
that no treatment records existed for that time period.  
Thus, there are no treatment records from that physician in 
the claims file. 

The next post-service treatment record for diabetes mellitus 
is dated in November 2005, when the veteran completed a VA 
intake examination.  At that time, the veteran reported that 
he was first diagnosed with diabetes in 1986 and was taking 
insulin, actos, and metformin.  He reported that he also 
suffered from hypertension and hyperlipidemia, for which he 
also took medications.  The examiner assessed the veteran as 
having type 2 diabetes and instructed the veteran to begin 
testing his blood sugar with finger sticks.  The examiner 
renewed the veteran's medications and instructed the veteran 
to return to the clinic for a follow-up visit.  The veteran 
returned to the VA in January, February, and March of 2006 
for follow-up visits; each time receiving diabetes awareness 
training, including reminders to check his blood sugar, as 
well as adjustments to his medications.  There is no evidence 
in the veteran's claims file demonstrating that any of his 
treating providers found a relationship between his diabetes 
mellitus and his period of active duty training, including 
alleged exposure to herbicide agents.

While the initial diagnosis of diabetes mellitus is not of 
record, the veteran has provided credible testimony 
indicating that he was first diagnosed with diabetes mellitus 
in 1986, nearly ten years after his initial period of active 
duty training.  However, because of the lengthy period 
without evidence of treatment, the Board finds that there is 
no evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
diabetes mellitus during the veteran's active service.  As 
there is no evidence of treatment for or complaints of 
problems related to diabetes mellitus during service, or of 
exposure to herbicide agents in service, the Board finds that 
a VA examination is not required in this case.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
evidence establishing a medical nexus between military 
service and the veteran's diabetes mellitus.  No medical 
provider has related the veteran's diabetes mellitus to his 
service.  Thus, service connection for diabetes mellitus is 
not warranted.

The Board has considered the veteran's assertions that his 
diabetes mellitus is related to his period of active service.  
However, to the extent that the veteran relates his current 
problems to his service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matters requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  The Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Eye Disorders

The veteran contends that his currently diagnosed bilateral 
eye disorders (proliferative diabetic retinopathy, 
pseudophakia, and presbyopia) are secondary to, or the result 
of, his diabetes mellitus.

The veteran's available service medical records are negative 
for any eye complaint, diagnosis, or treatment.  As there was 
no eye disorder diagnosed or treated in service, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

The first post-service treatment record relating to the 
veteran's bilateral eye disorders is the VA Physician's 
Statement completed in August 2005 by the veteran's then 
treating physician.  The physician noted that the veteran had 
a visual complication directly resulting from his diabetes 
mellitus.  

The next post-service medical record is a November 2005 VA 
intake evaluation, when the physician stated that the only 
known complication to the veteran's diabetes were diabetic 
cataracts.  On VA eye examination in March 2006, the veteran 
complained that he could not see well.  The physician noted 
that the veteran had cataract surgery in July 2005 and 
September 2005, and noticed pre-retinal hemorrhaging in the 
right eye.  The veteran was assessed as having proliferative 
retinopathy stemming from his diabetes condition, as well as 
pseudophakia and presbyopia.  The physician instructed that 
the veteran should receive a retinal consultation by a 
specialist, and that he should return to the clinic within 
three months for a follow-up examination.  The physician did 
not relate the veteran's eye problems to any factor other 
than as a complication of his diabetes mellitus.  

Post-service medical records reflect that the veteran has 
been found to have refractive error of the eyes (presbyopia).  
Refractive error of the eyes, however, is not a disability 
for VA purposes.  Accordingly, that disorder cannot be 
service-connected, absent evidence of aggravation by 
superimposed disease or injury, which is not shown in this 
case.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia, and astigmatism.  The veteran's 
presbyopia in this case, therefore, cannot be service-
connected absent evidence of aggravation.  The record, 
however, is negative for evidence of refractive error in 
service, and therefore is negative for evidence of 
aggravation by a superimposed disease or injury in service.  
There is similarly no post-service evidence that the 
veteran's refractive error was aggravated by disease or 
injury related to service.  Therefore, the veteran's 
presbyopia accordingly may not be service connected in this 
case.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of an eye disability 
during the veteran's period of active service.  Both the 
August 2005 physician's statement and the March 2006 
treatment record show that the veteran's treating physicians 
have related his current eye disorders as secondary to his 
diabetes mellitus.  As there is no evidence of any current 
bilateral eye disorders that are related to service nor any 
evidence establishing a medical nexus between military 
service and the veteran's current bilateral eye disorders, 
the Board finds that service connection for bilateral eye 
disorders is not warranted on a direct basis.  

The veteran, however, contends in the alternative that he is 
entitled to service connection for his bilateral eye 
disorders on a secondary basis.  The veteran asserts that his 
bilateral eye disorders are related to his diabetes mellitus.  
The veteran, as addressed immediately above, however, is not 
service-connected for diabetes mellitus.  Secondary service 
connection presupposes the existence of an established 
service-connected disability.  38 C.F.R. § 3.310.  As the 
veteran has not been service-connected for diabetes, 
secondary service connection is not warranted.

The Board has considered the veteran's assertions that his 
current eye problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's eye problems first manifested many years after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral eye disorders, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C. Hypertension 

The veteran contends that his current hypertension first 
manifested during his active service.  Specifically, he 
contends that he was treated for hypertension in 1974 while 
in basic training.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2008).  

The veteran's available service medical records are negative 
for a diagnosis of hypertension.  The veteran's enlistment 
examination dated April 1974 shows a blood pressure reading 
of 122/80 while sitting, and a blood pressure reading of 
122/80 while standing.  A quadrennial medical examination 
record dated January 1979 shows the veteran checked "no" 
when asked if he ever had high or low blood pressure.  
Additionally, the veteran's endocrine and cardiovascular 
systems were found to be normal.  As there was no evidence 
demonstrating that hypertension was diagnosed in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  As chronicity in service 
has not been established, a showing of continuity of symptoms 
after discharge is required to support the veteran's claim 
for service connection of his hypertension.  38 C.F.R. § 
3.303(b).

The first record of elevated diastolic blood pressure is 
dated in November 2005, when the veteran completed a VA 
intake screening and examination.  At that time he reported 
that he had previously been diagnosed with hypertension and 
was currently taking metoprolol, lisinopril, 
hydrochlorothizide, and lovastatin for hyperlipidemia.  His 
blood pressure reading was found to be higher than 140/90, 
and he was educated as to the benefits of exercise and weight 
loss in order to achieve low blood pressure.

The next VA record of elevated diastolic blood pressure is 
dated January 2006.  At that time, the veteran had a blood 
pressure reading of 162/88 and his medication regimen was 
adjusted to improve blood pressure control.  In March 2006, 
the veteran's diastolic blood pressure was 176/93.  Because 
he reported that he had not been checking his blood pressure 
at home, the veteran was instructed to return a week later 
for another reading.  The next week, his blood pressure was 
found to be 153/73 and then 153/62.  Five minutes later, his 
blood pressure was found to be 142/73.  His medication 
regimen was again adjusted to improve blood pressure control.  
The veteran's VA medical records show a diagnosis of and 
treatment for hypertension from November 2005 to March 2006.  
However, at no time was his hypertension related to his 
period of active service. 

While the veteran's post-service records reflect numerous 
elevated blood pressure readings, the first post-service 
treatment record is not dated until November 2005, 
approximately 30 years after his separation from active 
service.  Given the lengthy period of time without evidence 
of treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While 
the veteran purports that he was treated for hypertension 
while in service in 1974, there is no evidence of record that 
he received treatment for hypertension in service.  Further, 
the veteran stated that he had normal blood pressure at his 
check-up in 1979.  As there is no evidence of treatment for 
problems related to hypertension during service, the Board 
finds that a VA examination is not required in this case.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no evidence establishing a medical nexus between 
military service and the veteran's hypertension.  Thus, 
service connection for hypertension is not warranted.

The veteran, however, contends in the alternative that he is 
entitled to service connection for hypertension on a 
secondary basis.  The veteran asserts that his current 
diagnosis of hypertension is related to his diabetes 
mellitus.  The veteran, as addressed immediately above, 
however, is not service-connected for diabetes mellitus.  
Secondary service connection presupposes the existence of an 
established service-connected disability.  38 C.F.R. § 3.310.  
As the veteran has not been service-connected for diabetes, 
secondary service connection is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, hypertension is not subject to lay 
diagnosis.  The veteran does not have the medical expertise 
to diagnose himself with hypertension, nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of hypertension, but, as noted, he 
is not competent to provide a medical opinion regarding the 
etiology.  While the veteran purports that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension first manifested many years after 
his period of active service and is not related to his active 
service or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005, January 2006, 
and June 2006; and a  rating decision in July 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2007 Statement of the Case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


